           Case 1:19-cv-00029-RC Document 9 Filed 03/13/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

WASHINGTON LAWYERS’                          )
COMMITTEE FOR CIVIL RIGHTS                   )
AND URBAN AFFAIRS,                           )
                                             )
                              Plaintiff,     )      Civil Action No. 19-0029 (RC)
                                             )
               v.                            )
                                             )
UNITED STATES DEPARTMENT OF                  )
HOUSING AND URBAN                            )
DEVELOPMENT,                                 )
                                             )
                              Defendant.     )
                                             )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s February 25, 2019, Minute Order, the Parties respectfully submit

the following joint status report and proposed schedule. This action arises under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552 and the Federal Declaratory Judgment Act (“FDJA”),

28 U.S.C. §§ 2201 and 2202. It involves a FOIA request submitted by the Washington Lawyers’

Committee dated June 11, 2018, to the U.S. Department of Housing and Urban Development

(“HUD”) seeking records related to the “demolition and disposition approval of HUD provided to

the District of Columbia Housing Authority on January 20, 2017 . . . for the Barry Farm

Dwellings.” HUD has completed its searches in all but one location that may have potentially

responsive records and has begun processing the results it has received so far. HUD further states

that its searches have so far revealed approximately 40 pages of responsive documents that were

submitted to it by another party. HUD has provided notice to that submitter, but cannot at this

time estimate how long the process of obtaining and determining the sufficiency of any objection

by the submitter will take.
           Case 1:19-cv-00029-RC Document 9 Filed 03/13/19 Page 2 of 2



       The parties have been able to meet and confer and provide the following information:

       HUD has agreed to make its first release of responsive documents by March 22, 2019.

HUD further agrees to make releases on a rolling basis as it processes the results of the searches.

       In light of that information, the Parties propose filing a joint status report in 30 days, on

April 11, 2019, to inform the Court of the status of the document processing and production and

any issues that may arise in the interim. The Parties respectfully request that the Court defer setting

a briefing schedule for dispositive motions at this time. This will allow Defendant time to release

the records to Plaintiff and, once all the releases have been made, for the Parties to determine what,

if any, outstanding issues may remain.

Dated: March 12, 2019                                   Respectfully submitted,

 /s/ Joseph Edmondson                                   JESSIE K. LIU,
 Joseph Edmondson, D.C. Bar No. 433885                  D.C. Bar No. 472845
 Olivia S. Singelmann, D.C. Bar No. 1016299             United States Attorney
 Hayley K. Wells, D.C. Bar No. 1049128
 Foley & Lardner LLP                                    DANIEL F. VAN HORN,
 3000 K Street, N.W., Suite 600                         D.C. Bar No. 924092
 Washington, D.C. 20007-5109                            Chief, Civil Division
 Telephone: (202) 672-5300
 Fax: (202) 672-5399                                    By: /s/ Denise M. Clark
 jedmondson@foley.com                                   DENISE M. CLARK,
 osingelmann@foley.com                                  D.C. Bar No. 479149
 hwells@foley.com                                       Assistant United States Attorney
                                                        555 Fourth Street, N.W.
 Attorneys for Plaintiff Washington                     Washington, D.C. 20530
 Lawyers’ Committee for Civil Rights                    (202) 252-6605
 and Urban Affairs                                      Denise.Clark@usdoj.gov


                                                        Attorney for Defendant
